Citation Nr: 0925657	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include multilevel degenerative disc disease 
with compression fracture at L3.

2.  Entitlement to service connection for cold injury of the 
hands.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
December 1956.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

The Veteran provided testimony at an April 2009 hearing 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Low back disability, to include multilevel degenerative 
disc disease with compression fracture at L3, is not shown by 
competent medical evidence until many years after active 
service.

2.  There is no competent medical evidence of a nexus between 
any incident of active service and the Veteran's current low 
back disability. 

3.  There is no competent medical evidence of a current 
diagnosis of cold injury of the hands or of a nexus between 
any current disability and cold exposure during active 
service.





CONCLUSIONS OF LAW

1.  Low back disability, to include multilevel degenerative 
disc disease with compression fracture at L3, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2008).

2.  Cold injury of the hands was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

A May 2007 VCAA letter explained the evidence necessary to 
substantiate the Veteran's claims for service connection.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b).  

Additionally, the May 2007 VCAA letter provided notice with 
respect to assignment of disability ratings and effective 
dates.  See  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the required VCAA notice was completed in 
May 2007, prior to the initial adjudication in August 2007.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims file does not 
contain the appellant's service  treatment records.  The RO 
has made repeated efforts on behalf of the Veteran to obtain 
the service treatment records and alternative sources of 
information from the service department, but has received 
negative responses on several occasions.  In July 2004 and in 
June 2007 the service department informed the RO that the 
service treatment records had been lost or destroyed in a 
fire and that there were no service treatment records of 
records of the Office Surgeon General on file.  The June 2007 
response from the service department additionally indicated 
that the type of information related by the Veteran could not 
be reconstructed by alternate record sources.  In August 2007 
the service department informed the RO that sick or morning 
reports for the Veteran's unit for the period from November 
1955 to January 1956 did not identify the Veteran.  Whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under 38 U.S.C.A. § 5103A(c), the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3).  Based on the extensive efforts of the RO as 
described above and the negative responses from the service 
department, the Board finds that all reasonable efforts have 
been made to obtain the Veteran's service treatment records 
or alternate sources of information pertaining to the 
Veteran's medical condition during service, and that it is 
reasonably certain that additional attempts to obtain such 
records would be futile.  

In memoranda issued in January 2005 and October 2007 the RO 
made formal findings that the Veteran's service treatment 
records were unavailable for review.  The May 2007 VCAA 
letter described additional types of evidence that could 
substantiate in in-service disease or injury, such as 
statements of persons who knew him in the service, records 
and statements from service medical personnel, employment 
physical examinations, evidence of private military treatment 
during service, pharmacy prescription records, and insurance 
examination reports.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  In a letter dated in October 2007, the Veteran was 
informed by letter that his service treatment records were 
unavailable for review.  

The RO has also made extensive efforts to obtain all private 
and VA medical records identified by the Veteran, in 
consideration of the enhanced duty to assist in cases where 
service treatment records have been lost or destroyed.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Records of 
treatment dating back to May 1976 have been obtained and 
associated with the claims file.  

 Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claims.

As to any duty to provide an examination and/or opinion 
addressing the question of whether a cold injury or residuals 
thereof, or low back disability, began during or is causally 
linked to service, the Board notes that, in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) 
(West 2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified 
at 38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999) ("In order to prevail on the issue 
of service connection . . . there must be medical evidence of 
a current disability [citation omitted]; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."); Pond v. West, 12 Vet. 
App. 341, 346 (1999) ("Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.").

With no diagnosis of or findings attributed to low back 
disability until well over 30 years post-service, the Board 
finds that there is no duty to provide a medical examination 
or opinion.  Arguably, 38 U.S.C.A. § 5103A mandates a nexus 
opinion when there are pertinent abnormal clinical or 
laboratory findings recorded during or proximate to service 
(i.e., a pertinent abnormal finding that is attributed to or 
at least suggestive of the disability at issue sometime short 
of the amount of time that has elapsed between service and 
the initial diagnosis in this case) and competent post-
service evidence of the claimed disability.  Here, while 
there is medical evidence of a current diagnosis of low back 
disability, there is no suggestion of treatment, clinical 
findings, or laboratory findings pertaining to low back 
disability either during service or until more than 30 years 
thereafter.  Without such evidence, the Board concludes that 
no additional development is required based on the facts of 
this case, to include a medical examination and/or opinion 
where the examiner would be asked whether there is a causal 
link between a current diagnosis and service without any 
evidence of post-service medical complaint or treatment until 
over 30 after service.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d)); Hickson, supra; Pond, 
supra.  See also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   
Further, no VA examination with respect to the Veteran's 
claim for service connection for cold injury of the hands is 
required because treatment records dating from the Veteran's 
May 2007 claim for service connection forward (or at any time 
prior to May 2007) contain no diagnosis or treatment of a 
cold injury, or residuals of a cold injury of the hands.  See 
38 U.S.C.A. § 5103A(d); McClain v. Nicholson, 21 Vet. App. 
319, 321-323 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The Board notes that in McClain v. Nicholson, 21 Vet. App. 
319, 321-323 (2007), the Court stated that the requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim."   

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where, as here, records once 
in the hands of the government are lost or destroyed, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  This increases the VA's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 
(1996).
 


Factual Analysis

Hands

The Veteran asserts that while stationed in Korea during 
service he experienced frostbite of both hands.  He states 
his fingers were white and hard to the touch, and that ever 
since he has experienced numbness, tingling and pain even in 
mildly cold weather.  See Statement in Support of Claim 
received in May 2007.  In January 2008 the Board received 
photographs of the Veteran working as a wireman without 
gloves while stationed in Korea, while other servicemen were 
wearing gloves.  In June 2007 he submitted recent photographs 
showing his hands as purple-colored, which he describes as 
having occurred after he was exposed to cold weather.

The Board acknowledges that, as contended by the Veteran, he 
was likely exposed to severe cold while serving in Korea in 
the mid-1950s.  See Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  The Board further acknowledges the Veteran's 
contention that his exposure of his hands to severe cold in 
Korea has resulted in disability of his hands.  The Veteran 
is competent to describe his exposure to severe cold in 
Korea, a description which the Board finds credible and 
consistent with the circumstances and hardships of the 
Veteran's service.  See 38 U.S.C.A. § 1154(a).  However, the 
matters of whether he has a current disability as a result, 
and whether any such claimed disability is a result of cold 
exposure during active service, are not matters susceptible 
to lay observations, but rather are medical determinations of 
diagnosis and causation requiring a significant degree of 
medical expertise.  The Veteran, as a lay person, is not 
competent to provide medical opinions, so that these 
assertions as to medical diagnosis and causation are afforded 
essentially no probative weight.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

A significant quantity of treatment records dated from May 
1976 forward has been obtained and associated with the claims 
file, but none of these records includes competent medical 
evidence of a cold injury of the hands, any residuals of a 
cold injury of the Veteran's hands, or evidence of a medical 
nexus between the Veteran's exposure to cold during his 
period of service in Korea and any current disability.  
Without competent medical evidence of a current disability 
and of a medical nexus between an incident of service and a 
current disability, two of the three required elements for 
substantiation of a claim for service connection are not met.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Accordingly, 
entitlement to service connection for a cold injury of the 
hands, or residuals thereof, is not warranted.

Low Back

The Veteran describes having fallen into an abandoned foxhole 
in Korea, thereby severely injuring his back.  He describes 
having lost the feeling in both of his legs followed by 
severe pain.  He states that he was taken to a field hospital 
north of Seoul, treated with medication and returned to duty.  
He states that ever since that time he has had chronic pain 
and limited mobility.  See Statement in Support of Claim 
received in May 2007.

In the present case, there is no diagnosis or other 
indication of arthritis of the low back within one year of 
active service.  Accordingly, a presumption of service 
connection for arthritis of the low back is not warranted 
pursuant to the provisions of 38 C.F.R. §§ 3.307 and 
3.309(a).

The earliest record of treatment for back complaints is a VA 
treatment record from February 1991, at which time he 
complained his back ached and of knee pain.  By history it 
was indicated that he denied trauma.  Treatment focused on 
the Veteran's knees.  

A VA outpatient treatment report dated in October 1991 
reflects that the Veteran reported he had twisted his back 
the day before and that he had back pain on the day of 
treatment.  He denied radiation and was taking ibuprofen for 
pain.  The only diagnosis at the treatment session was 
borderline control of hypertension, and he was to return to 
care in four months.  At private treatment in August 1994 the 
Veteran provided a history of significant problems with his 
low back and right knee, which by his account had both been 
present for the past four years.  Private X-rays from August 
1994 revealed significant degenerative changes of the 
lumboscral spine, most prominent at L2-3, L4-5, and L5/S1.  
Private records of treatment in September 1997 indicate that 
the Veteran fell off of a roof in April 1997, sustaining a 
distal tibia comminuted fracture that had not healed well and 
required a bone graft.  

Reports of VA X-rays of the low back in September 2006 
revealed multilevel degenerative disc disease, T12 through 
S1, with a compression fracture at L3.  

In a letter dated in June 2007, the Veteran's wife wrote that 
she had been married to him for 16 years, and that she had 
observed him participate in fewer and fewer activities and 
that he required treatment over the years due to his 
ailments, including back problems.  

In November 2007 the Veteran indicated at VA treatment that a 
300 pound friend had fallen on top of him, and that he had 
experienced low back pain for the following two days.  On 
examination the Veteran had full range of motion of the lower 
spine with flexion and lateral movements.  There was no 
tenderness to palpation of the lower back.  The assessment 
was low back pain.  

Despite treatment on numerous occasions, records of private 
and VA treatment reflect no history of injury of the back 
prior to 1991 and no diagnosis or treatment of back 
disability prior to 1991.  Additionally the earliest record 
of treatment, from February 1991, includes a notation of no 
trauma.  VA and private records of treatment from May 1976 
forward for a variety of conditions include no history, 
diagnosis, or treatment of back problems until February 1991.  

The Veteran is competent to report that he has experienced 
back pain from service forward.  However, in light of his 
treatment records, which reflect an initial complaint of back 
pain in February 1991, and ho history of trauma prior to 
February 1991, the Board finds the Veteran's assertions of 
problems with back pain and limited motion of the back from 
the time of service forward less than fully credible; 
particularly so in light of the absence in any recorded 
medical treatment history of an in-service injury to the 
back.  Consequently, the Board affords the history reflected 
by the post-service treatment records, which consistently 
reflect an onset of back problems in 1991, or 1990 at the 
earliest (see medical history recorded during private 
treatment in August 1994), to be of more probative weight 
than the history as related by the Veteran to VA in 
connection with his claim for service connection for low back 
disability.

The Board acknowledges the Veteran's assertion that his 
current low back disability is a result of his claimed in-
service back injury.  However, the Veteran, as a layperson, 
is not competent to provide medical opinions as to matters of 
medical etiology that are not susceptible to lay observation.  
As such, his opinion that his current low back disability is 
a result of an in-service injury to the back carries 
essentially no probative weight.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The fact that private and VA records of treatment reflect no 
diagnosis or complaint of back disability until over 30 years 
after service constitutes significant evidence against the 
Veteran's claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board accepts as 
plausible the Veteran's description of an in-service injury 
to his back.  However, with no record of complaint, 
treatment, or diagnosis of back disability until February 
1991, over 30 years after active service, and no competent 
medical evidence of a nexus between the claimed in-service 
injury and the Veteran's current back disability, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  Further, in the absence of a competent 
medical opinion of a nexus between the Veteran's claimed in-
service low back injury and his current low back disability, 
to include multilevel degenerative disc disease with 
compression fracture at L3, an essential element for the 
award of service connection is not substantiated.  See 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
Accordingly, entitlement to service connection for low back 
disability, to include multilevel degenerative disc disease 
with compression fracture at L3, is not warranted.

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for low back disability, to 
include multilevel degenerative disc disease with compression 
fracture at L3, is denied.

Entitlement to service connection for cold injury of the 
hands is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


